Citation Nr: 0103581	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-20 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for ulcers.

2.  Entitlement to service connection for residuals of a back 
injury.

3.  Entitlement to service connection for gastritis.

4.  Entitlement to service connection for psychiatric 
disability, claimed as depression and schizophrenia.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to April 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veteran's 
application to reopen a claim of entitlement to service 
connection for ulcers.  In that same rating action, the RO 
also denied, as not well grounded, his claims of service 
connection for residuals of a back injury, gastritis and 
"schizophrenia and depression" (psychiatric disability).  
The veteran perfected a timely appeal of these determinations 
to the Board.


REMAND

As noted in the introduction, in December 1998, the RO denied 
the veteran's claims of service connection for residuals of a 
back injury, gastritis and psychiatric disability on the 
basis that they were not well grounded.  In that rating 
action, the RO also denied the veteran's application to 
reopen a claim of service connection for ulcers on the ground 
that the newly submitted evidence did not show that this 
condition was incurred in or caused by some incident of 
service.  Since that time, however, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  VAOPGCPREC 11-2000 (2000); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

Further, as noted above, most of the veteran's service 
medical records have not been associated with the claims 
folder.  In this regard, the Board observes that, in both his 
January 1999 NOD and October 1999 Substantive Appeal, the 
veteran cited the absence of his service medical records in 
challenging each of the RO's December 1998 determinations.  
As such, on remand, the Board concludes that the RO should 
make another request for service records.  See Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999).

In addition, the record reveals that the veteran has reported 
receiving VA medical care at the Asheville and Fayetteville, 
North Carolina, VA Medical Centers.  VA treatment records, 
however, dated subsequent to February 1998, are not of 
record.  This is significant because records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The record also discloses that he 
has been receiving care for these conditions at Caldwell 
Memorial Hospital and the Hudson Familycare Center.  Thus, 
records of the veteran's treatment from these private 
examiners must also be associated with the claims folder.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  In this 
regard, the Board notes that these outstanding treatment 
records might be particularly probative because they may 
include medical evidence that might be determinative of the 
disposition of these claims.

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should attempt to obtain any 
service medical and/or hospitalization 
records not already associated with the 
claims folder.  If no such records are 
available, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  The RO should obtain and associate 
with the claims folder all outstanding 
post-service records of the veteran's 
treatment for any ulcers, residuals of a 
back injury, gastritis and psychiatric 
problems from any facility or source 
identified by the veteran.  This should 
specifically include any outstanding 
records of the veteran's pertinent 
treatment from the Asheville and 
Fayetteville, North Carolina, VA Medical 
Centers, as well as from Caldwell 
Memorial Hospital, in Lenoir, North 
Carolina, and from the Hudson Familycare 
Center, in Hudson, North Carolina.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



